Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 2-4, 9, 15, 16, 19, 26, 29, 43, 44 and 46-49 have been cancelled.
Claims 1, 5-8, 10-14, 17-18, 20-25, 27-28, 30-42 and 45 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 5/24/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 102 rejections over Soon-Shiong et al. US 5545423 and Storrs et al. (Ann NY Acad Sci 2001). Applicant’s amendments and arguments are persuasive to overcome the 103 rejections and the non-statutory double patenting rejection over copending 15909449. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Storrs et al. (Ann NY Acad Sci 2001) does not teach or suggest, alone or in combination the instantly claimed device/composition comprising macrocapsules attached to a surgical mesh as instantly claimed. Applicant’s amendments and arguments are persuasive. Accordingly, it would then only be through hindsight using . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 5-8, 10-14, 17-18, 20-25, 27-28, 30-42 and 45 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613